Citation Nr: 9904038	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  97-32 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
condition.

2.  Entitlement to service connection for a right wrist 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a right knee 
disability.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from September 1976 until 
September 1996. 

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of February 1997 of the Detroit, Michigan Regional 
Office (RO) which denied service connection for a right 
shoulder condition, a right wrist disability, a left knee 
disability and a right knee disability.


REMAND

A careful review of the service medical records reflects that 
the veteran was seen on numerous occasions for complaints 
affecting the left knee, and was also treated several times 
for right knee symptoms.  Diagnoses of patellofemoral 
syndrome and chondromalacia patella were primarily rendered 
in such instances.  Bilateral knee pain was noted upon 
service retirement examination in February 1996 whereupon it 
was also recorded that he wore a brace at times.  
Additionally, the appellant was seen for a pulled muscle of 
the right shoulder in August 1983 which was diagnosed as 
strain.  He also complained of right shoulder pain in January 
1994.  The veteran complained of right wrist pain in October 
1993 when he reported a history of trauma to the right wrist 
while stationed in Korea.  Physical examination produced 
positive findings diagnosed as a sprained right wrist, and 
the appellant complained of ongoing right wrist pain upon 
retirement examination in February 1996.

The postservice record demonstrates that pursuant to his 
claims, the veteran was afforded a VA general medical 
examination in November 1996.  Following musculoskeletal 
evaluation and X-rays, an assessment of "possible" 
chondromalacia, minimal grade, was recorded.  The Board also 
observes that it is unclear as to whether the right shoulder 
was specifically examined.  It is not demonstrated that 
radiologic study of the right shoulder was accomplished.  It 
was noted that the appellant complained of right wrist pain, 
and that X-ray examination demonstrated cystic changes 
involving the navicular bone of the right wrist.

The Board finds in this instance that not enough information 
has been provided to make an informed appellate decision as 
to the service connection claims on appeal.  Under the 
circumstances, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
special VA orthopedic examination to 
determine the nature and etiology of any 
and all current disability associated 
with his right wrist, and right shoulder, 
and right and left knees.  All necessary 
tests and studies, including X-rays as 
appropriate, should be accomplished, and 
all clinical manifestations should be 
reported in detail.  The claims folder 
must be made available to the examiner 
for use in the study of this case.  The 
examiner is specifically requested to 
provide an opinion as to whether any 
current disability of the right wrist 
(including cystic changes of the 
navicular bone), right shoulder, or right 
or left knee, may be clinically 
dissociated from clinical findings and/or 
complaints noted in service of right 
wrist pain and sprain, pulled muscle of 
the right shoulder diagnosed as strain, 
patellofemoral syndrome and 
chondromalacia patella.  The examination 
report should be returned in a legible 
narrative format.

2.  The veteran should be given adequate 
notice of this examination, which 
includes advising him of the consequences 
of failure to report.  If he fails to 
appear for the examination, this fact 
should be noted in the claims folder and 
a copy of the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder. 

3.  After the development requested 
has been completed, the RO should 
review the examination report to 
ensure that it is in complete 
compliance with the directives of 
this REMAND.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures at 
once.

4.  The RO should then again consider 
the issues on appeal.  If any action 
remains adverse to the veteran, he and 
his representative should be furnished 
a supplemental statement of the case 
and be given the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.  

No action on the part of the veteran is required until he 
receives further notice.  The Board intimates no opinion, 
either favorable or unfavorable, as to the ultimate 
disposition of the issues on appeal.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Appellate rights do not attach to those issues addressed in 
the remand portion of the Board's decision, because a remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1996).




- 4 -


